DETAILED ACTION
	This office action is in response to the filing of the RCE on 11/30/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim includes “the oxide layer” in the first, second, and third lines.  The amendment to claim 7 includes a first oxide layer and a second oxide layer.  It is not clear as to which oxide layer claim 11 refers.
	Regarding claim 14, the claim includes “before oxidizing the fin”.  The amendment to claim 7 includes two oxidizing steps.  It is not clear as to which oxidizing step claim 14 refers.  Please note that claim 13 is more specific.  Please also note that claims 23 and 26 describe an inherent characteristic after both oxidizing steps of claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19 - 20, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kavalieros et al. (US 2011/0147811, cited by Applicant) in view of Liu et al. (US 2016/0087098) and Hashemi et al. (US 2016/0268378).
	Regarding claim 16, Kavalieros et al. teaches a method comprising (Figures 1 - 4): 
growing a semiconductor layer (Strain Layer and also SiGe FIN) on a substrate, the substrate comprising silicon, the semiconductor layer comprising silicon germanium, 
etching a first trench (STI Etch, Figure 2) and a second trench (another STI Etch, Figure 2) in the semiconductor layer and the substrate; 
oxidizing sidewalls of the semiconductor layer and the substrate exposed by the first trench to form a first oxide layer in the first trench (Figure 3a), the semiconductor layer having a non-uniform germanium concentration after the oxidizing (Paragraph 0033), the germanium concentration at sidewalls of the semiconductor layer after the oxidizing being greater than the germanium concentration at sidewalls of the semiconductor layer before the oxidizing;
depositing an insulation material in the first trench (Figure 4);
oxidizing sidewalls of the semiconductor layer and the substrate exposed by the second trench to form a second oxide layer in the second trench (Figure 2 shows multiple fins).
Kavalieros et al. does not teach removing the oxide layer prior to depositing the insulating material in the first trench.  Kavalieros et al. teaches using the fin to form a finFET but does not teach the steps of forming a finFET.  Liu et al. teaches (Figures 17 - 18) removing an oxide layer 150 from a fin 110, then depositing an insulating material 220 in the trench (Figure 31).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kavalieros et al. by removing the oxide layer prior to depositing an insulating material in the first trench in the manner as taught Liu et al. since doing so would allow one to expose the fin to form a finFET without damaging the final gate structure.

Regarding claim 19, Kavalieros et al. teaches (Figure 3a) that portions of the oxide layer SiO2 extending along sidewalls of the semiconductor layer Si1-x’Gex’ have a first thickness, portions of the oxide layer extending along sidewalls of the substrate Si Fin have a second thickness, and the first thickness is greater than the second thickness.
	Regarding claim 20, Kavalieros et al. includes that the sidewalls of the semiconductor layer have a first quantity of defects before the oxidizing, and a second quantity of defects after the oxidizing.
	Regarding claim 29, Kavalieros et al. teaches depositing the insulation material into the first trench (which forms isolation regions, Figure 4), and was modified in the rejection of claim 
	Kavalieros et al. does not teach the claimed steps of forming dummy gates and forming metal gates.  Liu et al. teaches (Figures 1 and 18 - 35) after exposing the fin, forming dummy gates 175 in a first trench and a second trench (Figure 20 - 28); removing the dummy gates 175 to re-expose the sidewalls of the fin exposed by the second trench (Figure 34); and forming metal gates 262/264 in the first trench and the second trench (Figure 1, 35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kavalieros et al. such that a dummy gate process and final gate process is done after removing the first oxide layer since doing so would allow one to process portions of the resulting fin without damaging the final gate structure.

Claims 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kavalieros et al. (US 2011/0147811, cited by Applicant) in view of Liu et al. (US 2016/0087098) and Hashemi et al. (US 2016/0268378) as applied to claim 16 above, and further in view of Oxland et al. (US 9,214,555, cited by Applicant).
Regarding claims 17 and 18, Kavalieros et al. teaches oxidizing the sidewalls of the semiconductor layer and the substrate, but does not teach using rapid thermal anneal using the claimed oxygen-containing environments, however, Oxland et al. teaches that oxidization can be carried out by performing a rapid thermal anneal in water vapor or ozone or molecular oxygen (Column 4, Line 23 - 27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kavalieros et .

Allowable Subject Matter
Claims 7 - 10, 12 - 13, 21 - 24, 26 - 27 are allowed.
Claims 11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as being dependent on claim 7 or 8.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious the subject matter of independent claims 7 and 21.  Applicant has amended claim 7 to include similar subject matter as claim 21.  Please see Final Rejection mailed 9/2/21 when claim 21 was first allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 - 20 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/            Primary Examiner, Art Unit 2813